Citation Nr: 0945687	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-39 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the spine.

2.  Entitlement to service connection for hearing loss, to 
include as secondary to diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had active service from November 1970 to March 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision in which 
the RO, inter alia, denied the Veteran service connection for 
hearing loss and degenerative disc disease of the spine.  The 
Veteran filed a notice of disagreement (NOD) in August 2006, 
and the RO issued a statement of the case (SOC) in November 
2006.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in December 2006.

In January 2009, the Board remanded the Veteran's claims to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the RO/AMC continued the denials of the claims 
(as reflected in a September supplemental SOC (SSOC)) and 
returned the appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Although complaints of pain were noted, no lumbar spine 
disability was shown in service or for many years thereafter, 
and the only medical opinion on the question of whether there 
exists a medical nexus between the Veteran's current 
degenerative disc disease of the spine and service weighs 
against the claim.

3.  Although the Veteran has alleged experiencing significant 
in-service noise exposure, there is no credible evidence of 
hearing loss for several years after service and no competent 
opinion showing that there exists a nexus service (to include 
noise exposure) and current hearing loss.

4.  As service connection for diabetes mellitus type 2 has 
not been established, there is no legal basis for a grant of 
service connection for a hearing loss disability, as 
secondary to diabetes mellitus type 2.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc 
disease of the spine are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2009).

2.  The criteria for service connection for hearing loss, to 
include as secondary to diabetes mellitus type 2, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(a), 3.310, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The July 2006 rating 
decision reflects the initial adjudication of the claims 
after issuance of this letter.  Hence, the April 2006 
letter-which meets the content of notice requirements 
described in Dingess/Hartman and Pelegrini-also meets the 
VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of June 
2006, December 2006, March 2009, June 2009, and August 2009 
VA examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record in connection with either claim is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A..  Spine

A March 1971 service treatment record reflects  that the 
Veteran complained of straining his back while lifting.  
Examination revealed a minor muscle sprain.

A March 1971 service record indicates that the Veteran 
underwent a lumbar puncture.

A March 1971 service treatment record shows that the Veteran 
complained of back pain and a headache.  A lumbar puncture 
had been performed on Saturday to rule out meningitis.  The 
impression was post-spinal tap headache.

A July 1971 service record reflects  that the Veteran 
complained of back pain after striking his back on a conveyor 
belt.  Examination showed that there was pain in the thoracic 
area and a bruise.  The Veteran refused to wait for x-rays.

The Veteran's May 1972 separation examination report 
indicates that examination of his spine was normal.

An April 1998 VA record of an x-ray of the lumbosacral spine 
shows that the Veteran had degenerative disc disease at the 
L5-S1 level.

A July 1998 VA outpatient record shows that the Veteran 
complained of back pain.  It was noted that the Veteran had 
no previous complaints and was reporting for a check-up.

In July 1998, the Veteran underwent VA general medical 
examination.  He complained of back pain.  He was seen 
recently for this pain, and x-rays revealed degenerative 
changes of the lumbosacral spine.  Examination showed that 
straight leg raising was to 70 degrees, bilaterally.  Lasegue 
was negative, bilaterally.  The Veteran was able to squat, 
stoop, and walk on his toes and heels with ease.  The 
diagnosis was degenerative joint disease.

A March 2006 private treatment note indicates that the 
Veteran had a history of degenerative disc disease.

A July 2006 VA record of lumbosacral spine x-rays shows the 
Veteran had suspected lumbar muscles spasm, minimal lower 
thoracic and upper lumbar dextroscoliosis, degenerative disc 
disease at L5-S1 level, and a small osteophyte at L5 
vertebral body inferior posterior aspect.

In an August 2006 written statement, the Veteran appeared to 
blame his back disability on the great amount of weight he 
had to carry on his back during service.

In December 2006, the Veteran underwent VA general medical 
examination.  He complained of back pain that started in 
1971.  He indicated that the back pain began after a fall 
from a truck during training.  The pain was relieved, but it 
started again five years ago with lower back pain.  He denied 
radiating pain to the legs.  Examination revealed lumbar 
paraspinal muscle spasm.  There was lumbar lordosis and 
scoliosis.  The diagnosis was lumbar muscle spasm.  An MRI 
done in January 2007 showed straightening of the lumbar 
lordosis, which may be related to muscle spasm, degenerative 
changes of the lumbar spine, and posterior osteophytes and 
bulging annulus, causing mild narrowing of the spinal canal.

In March 2009, the Veteran underwent VA examination.  The 
examiner noted that the claims file was reviewed.  The in-
service injury was noted.  The Veteran indicated that pain 
began seven years ago in the lumbosacral spine.  It radiated 
to the lower extremities.  Range of motion studies were 
conducted.  X-rays revealed degenerative disc disease at the 
L5-S1 level.  The diagnosis was lumbar spondylosis.  The 
examiner opined that the spine disability was less likely 
than not related to service or any incident while the Veteran 
was in service.  The examiner noted the Veteran had direct 
blunt trauma to the back in 1971.  Instead, the Veteran's 
condition was related to the aging process.  There was no 
evidence of continuity of treatment after 1971 or the year 
after.  There was no evidence of a chronic condition after or 
during service.

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied on the 
basis of medical nexus between current spine disability-
assessed as degenerative disc disease-and service.  

While the Veteran's service records reflect that he was 
assessed with minor muscle sprain in March 1971, this 
condition appears to have resolved.  The Veteran was noted to 
have back pain and a bruise in July 1971, following blunt 
trauma to the spine.  However, he refused to wait for x-rays, 
so no further evaluation could be conducted at that time.  
Hence, no actual spine disability was shown in service.  The 
Board points out that pain, alone, without medical evidence 
of any underlying diagnosed or identifiable underlying malady 
or condition, does not constitute a diagnosis of actual back 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Moreover, the Veteran has not asserted that his back pain has 
existed since service.  Instead, as noted in the December 
2006 VA examination report, the Veteran reported his injury 
in service and then indicated that the pain resolved until 
five years ago.  He also stated during his March 2009 VA 
examination that the back pain began seven years ago.  There 
is otherwise no other evidence of record that suggests the 
Veteran has continuity of back symptomatology since 
separation.  

Indeed, the fist diagnosis of a chronic back disability was 
not until April 1998, more than twenty years after separation 
from service.  The Board points out that the passage of many 
years between discharge from active service and documentation 
of a claimed disability is a factor that weighs against any 
claim for service connection.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent opinion supporting the 
Veteran's contention that his currently diagnosed 
degenerative disc disease of the spine is related to his 
blunt trauma or any other incident in service.  In fact, in 
the only competent opinion of record to address the question 
of etiology of the current back disability, the March 2009 VA 
examiner determined that the currently diagnosed back 
disability is not likely related to the trauma to the back 
and complaints of back pain in service.  As indicated, this 
opinion was based on both examination of the Veteran and 
review of the claims file.  The Board accepts this opinion as 
competent, probative evidence on the medical nexus question.  
Significantly, there is no contrary medical opinion of 
record, and neither the Veteran nor his representative has 
presented or identified any medical opinion that, in fact, 
supports the claim for service connection.

Moreover, as for any direct assertions by the Veteran and his 
representative that there exists a medical nexus between 
spine disability, the Board finds that such evidence does not 
provide persuasive support for the claim.  The Board points 
out that matter of medical etiology upon which this claim 
turns is a matter within the province of  trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 
(1994).  As neither the Veteran nor his representative is 
shown to have appropriate medical training and expertise, 
neither can competently render a probative (i.e., persuasive) 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for degenerative disc disease of 
the spine must be denied.  In reaching this conclusion,  the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

C.  Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts that in-service noise exposure while 
serving in Vietnam resulted in hearing loss.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for 
bilateral hearing loss.

The service treatment records reflect complaints, findings or 
diagnosis pertinent to hearing loss.  When the Veteran was 
examined for entrance into service, audiometric testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
N/A
15
LEFT
25
30
25
N/A
5

When the Veteran underwent audiometric testing at separation 
in May 1972, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
5
5
15
LEFT
10
5
5
10
0

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to the claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

A July 1998 VA outpatient record indicates that the Veteran 
complained of right ear discomfort and loss of hearing.  It 
was noted that the Veteran had no previous complaints.  The 
assessment was right otitis externa.

On authorized audiological evaluation in June 2006, the 
Veteran complained of right ear hearing loss since the 1970s.  
He reported military noise exposure, particularly during his 
five months in Vietnam.  No occupational or recreational 
noise exposure was reported.  He reported a history of 
diabetes mellitus type 2.  Audiometric testing revealed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
70
70
LEFT
25
25
22
36
40

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 100 in the left ear.

The audiologist stated the results showed moderate to 
moderately-severe hearing loss in the right ear and normal to 
mild hearing loss in the left ear.  The examiner indicated 
that there was no conclusive medical information that could 
relate hearing loss with diabetes mellitus type 2.

In his August 2006 NOD, the Veteran suggested that he had had 
an ear condition since service.

On the authorized audiological evaluation in March 2009, the 
Veteran reported hearing loss mainly in the right ear and 
noise exposure in service.  Audiometric testing revealed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
70
75
75
LEFT
35
30
35
40
40

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 98 in the left ear.  The 
examiner noted that this resulted in moderately-severe to 
severe mixed hearing loss in the right ear and mild 
sensorineural hearing loss in the left ear.

In June 2009, a VA audiologist noted that the claims file was 
reviewed.  It was indicated that the Veteran's entrance 
examination report showed that he had normal hearing with 
mild hearing loss at 500Hz and 1000Hz in the right ear and 
normal hearing except for 500Hz in the left ear.  His 
separation examination report revealed normal hearing, 
bilaterally, except for mild hearing loss at 500Hz in the 
right ear.  He reported a history of noise exposure in 
service, including one week in an artillery base and noise 
from rifles and explosions in Vietnam.  He denied any history 
of occupational or recreational noise exposure.

On authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
65
70
LEFT
30
30
40
45
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.  The 
examiner noted that this resulted in moderately-severe 
hearing loss in the right ear and mild to moderate hearing 
loss in the left ear.

The above-cited evidence reflects that the Veteran currently 
has bilateral hearing loss to an extent recognized as a 
disability, pursuant to 38 U.S.C.A. § 3.385.  Moreover, 
although the Veteran contended that he was active with an 
artillery unit, his service personnel records reflect that 
his is military occupational specialty (MOS)was quarry 
machine operator. In any event, his MOS likely involved noise 
exposure, as alleged.  However, a nexus between the current 
hearing loss disability and any such noise exposure or other 
incident of service is not established.  

Here, the post-service evidence reflect no documented 
complaints of or any indication of hearing loss for more than 
twenty years after active military service.  The Board points 
out that the passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson, supra..

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical nexus, or 
relationship, between any current hearing loss and the 
Veteran's active duty service.  In fact, the only opinion on 
this point is not supportive of the claim.  

In August 2009, the Veteran's claims file was reviewed by 
same audiologist who evaluated the Veteran in June 2009.  He 
indicated that, based upon the entrance and separation 
examination reports, the Veteran should not have had any 
major communication problems at that time.  He noted that, 
thereafter, there were no audiometric evaluations until March 
2009, which showed a bilateral hearing loss, worse on the 
right.  Findings reflected that the hearing loss had been 
progressive for some time.  The examiner opined that, since 
no audiometric evaluations were observed between 1972 and 
2009,  he could not resolve the issue without resulting to 
mere speculation.  The Board points out that service 
connection may not be granted on the basis of mere 
speculation.  See 38 C.F.R. § 3.102.  Significantly, neither 
the Veteran nor his representative has presented or 
identified any competent opinion that, in fact, supports the 
claim.

In adjudicating this claim, the Board has considered the 
Veteran's written assertions, as well as those advanced by 
his representative, on his behalf; however, none of this 
evidence provides a basis for allowance of the claim.  

The Board notes that, during his June 2006 VA examination, 
the Veteran indicated that he had hearing loss since the 
1970s.  In his August 2006 NOD, it appears that he was 
contending that he had hearing loss since service.  However, 
the Board finds that any such current assertions as to 
continuity of diminished hearing in and since service are not 
consistent with the documented evidence, and are, thus, not 
credible.  As indicated, service treatment records are 
negative for any complaints related to hearing loss.  
Furthermore, the August 2009 VA audiologist commented that, 
based upon the entrance and separation audiological 
evaluation results, the Veteran should have had no 
communication problems at that time.  Indeed, the 
audiological results from those two examinations indicate the 
Veteran's hearing actually improved from entry to separation, 
with the exception of two measurements that remained the 
same.  Furthermore, when the Veteran first sought benefits 
from VA in a June 1998 claim for pension, he listed several 
current health problems, but did not refer to any hearing 
loss.  Further,  the first medical record of the Veteran's 
hearing loss, dated in July 1998, reflects that  he had no 
previous complaints.  

Moreover, as for any direct assertions by the Veteran and his 
representative that there exists a medical nexus between 
current hearing loss and service, the Board emphasizes that 
neither is shown to possess the appropriate training and 
expertise to competently render an opinion on the matter upon 
which this claim turns.  See, e.g., Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186.  Hence, the lay assertions 
in this regard have no probative value.

The Board notes that the RO has also adjudicated the 
Veteran's claim as one for service connection secondary to 
diabetes mellitus type 2.  Under 38 C.F.R. § 3.310(a) (2009), 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the 
Board notes that, effective October 10, 2006, VA amended 
38 C.F.R. § 3.310 with regard to the requirements for 
establishing secondary service connection on an aggravation 
basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).]  
However, as service connection has not been established for 
diabetes mellitus type 2, there is no legal basis to award 
service connection for hearing loss on secondary basis.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for hearing loss, to include as 
secondary to diabetes mellitus type 2, must be denied.  In 
reaching this conclusion,  the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for degenerative disc disease of the spine 
is denied.

Service connection for hearing loss, to include as secondary 
to diabetes mellitus type 2, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


